DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, an electronic device, comprising: a backlight module; a display panel, disposed on the backlight module; a viewing angle adjusting unit disposed on the backlight module, wherein the viewing angle adjusting unit comprises a first viewing angle adjusting subunit and a second viewing angle adjusting subunit, and the first viewing angle adjusting subunit is disposed between the backlight module and the second viewing angle adjusting subunit; and a retardation structure, disposed on the backlight module, wherein the first viewing angle adjusting subunit comprises a first modulating layer, the second viewing angle adjusting subunit comprises a second modulating layer, and a polarizer is disposed between the first modulating layer and the second modulating layer, wherein the viewing angle adjusting unit comprises a bottom polarizer disposed close to the backlight module and a top polarizer disposed away from the backlight module, and a polarization axis of the bottom polarizer is parallel to a polarization axis of the top polarizer.
Claim 20 recites, inter alia, an electronic device, comprising: a display panel; a viewing angle adjusting unit disposed on the display panel, wherein the viewing angle adjusting unit comprises a first viewing angle adjusting subunit and a second viewing angle adjusting subunit disposed on the first viewing angle adjusting subunit; and a retardation structure, disposed on the display panel, wherein the first viewing angle adjusting subunit comprises a first modulating layer, the second viewing angle adjusting subunit comprises a second modulating layer, and a polarizer is disposed between the first modulating layer and the second modulating layer, wherein the viewing angle adjusting unit comprises a bottom polarizer disposed close to the display panel and a top polarizer disposed away from the display panel, and a polarization axis of the bottom polarizer is parallel to a polarization axis of the top polarizer.
None of the prior art of record alone or in combination discloses the claimed invention.
Fang et al. (US 2020/0326567) discloses an electronic device (see fig. 9-10, for instance) comprising: a backlight module (100); a display panel (50), disposed on the backlight module; a viewing angle adjusting unit (300, 300B) disposed on the backlight module, wherein the viewing angle adjusting unit comprises a first viewing angle adjusting subunit (300) and a second viewing angle adjusting subunit (300B), and the first viewing angle adjusting subunit is disposed between the backlight module and the second viewing angle adjusting subunit; and a retardation structure (360), disposed on the backlight module, wherein the first viewing angle adjusting subunit comprises a first modulating layer (330), the second viewing angle adjusting subunit comprises a second modulating layer (330), and a polarizer (341, 342) is disposed between the first modulating layer and the second modulating layer, wherein the viewing angle adjusting unit comprises a bottom polarizer (341) disposed close to the backlight module and a top polarizer (342) disposed away from the backlight module.
However, Fang does not expressly disclose wherein a polarization axis of the bottom polarizer is parallel to a polarization axis of the top polarizer, nor would it have been obvious to do so in combination.
Claims 2 and 6-19 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        3/11/2022